                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 1 of 38 Page ID #:1




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      KATHLEEN M. WALKER, SB# 156128
                    2   Email: Kathleen.Walker@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    3 Los Angeles, California 90071
                      Telephone: 213.250.1800
                    4 Facsimile: 213.250.7900
                    5 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      LANN G. McINTYRE, SB# 106067
                    6   Email: Lann.McIntyre@lewisbrisbois.com
                      RITA R. KANNO, SB# 230679
                    7   Email: Rita.Kanno@lewisbrisbois.com
                      550 West C Street, Suite 1700
                    8 San Diego, California 92101
                      Telephone: 619.233.1006
                    9 Facsimile: 619.233.8627
                   10 Attorneys for Defendants SILVERSCREEN HEALTHCARE INC. dba ASISTENCIA VILLA
                      REHABILITATION AND CARE CENTER, erroneously named as Cal-Red Facility, LLC dba
                   11 Asistencia Villa Rehabilitation and Care Center, and DIANE MACHAIN
                   12                                    UNITED STATES DISTRICT COURT
                   13                                CENTRAL DISTRICT OF CALIFORNIA
                   14 JOAN RISNER. deceased, by and through her        Case No. 5:21-cv-01319
                      personal legal representative and successor in   DEFENDANTS’ NOTICE OF REMOVAL
                   15
                      interest, BONNIE HARRIS, BONNIE                  OF ACTION TO FEDERAL COURT
                   16 HARRIS, individually; and CHARL RISNER,          PURSUANT TO 28 U.S.C. §§ 1331, 1441,
                      individually,                                    1442 AND 1446
                   17
                   18                Plaintiffs,

                   19 vs.
                   20 CAL-RED FACILITY, LLC dba ASISTENCIA
                      VILLA REHABILITATION & CARE CENTER, a
                   21 California Skilled Nursing Facility; and DIANE
                   22 MACHAIN,anindividual,DOES1-25.inclusive,
                   23                      Defendants.
                   24
                   25            TO THE HONORABLE COURT, PLAINTIFFS HEREIN, AND THEIR
                   26 COUNSEL OF RECORD:
                   27      PLEASE TAKE NOTICE that on August 5, 2021, Defendants
LEWIS              28 SILVERSCREEN HEALTHCARE INC. dba ASISTENCIA VILLA REHABILITATION AND
BRISBOIS
BISGAARD
& SMITH LLP
                        4822-8098-8404.1                               1
ATTORNEYS AT LAW                           DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 2 of 38 Page ID #:2




                    1 CARE CENTER, erroneously named as Cal-Red Facility, LLC dba Asistencia Villa
                    2 Rehabilitation and Care Center, and DIANE MACHAIN (collectively “Defendants,”
                    3 and/or “Asistencia Villa, or “Ms. Machain”), by and through its counsel files this
                    4 Notice of Removal. This is a civil action over which this Court has original jurisdiction
                    5 pursuant to 28 U.S.C. §§ 1331 and 1442, and it is one that may be properly removed
                    6 to this Court pursuant to 28 U.S.C. § 1441. Pursuant to 28 U.S.C. § 1446(a),
                    7 Defendants assert the following grounds in support of its Notice of Removal:
                    8 I.         PLEADINGS RELATED TO REMOVED CASE
                    9            1.        This action was initially filed on or about June 4, 2021, in the Superior
                   10 Court of California, County of San Bernardino, entitled Joan Risner, deceased. by and
                   11 through her personal legal representative and successor in interest, Bonnie Harris,
                   12 Bonnie Harris, individually; and Charl Risner, individually v. Cal-Red Facility, LLC
                   13 dba Asistencia Villa Rehabilitation & Care Center, a California Skilled Nursing
                   14 Facility; and Diane Machain, an individual, Does 1-25,inclusive, San Bernardino
                   15 County Superior Court Case No. CIVSB2116350.
                   16            Pursuant to 28 U.S.C. §1446(a), true and correct copies of all process, pleadings
                   17 and orders received by Defendants in the Superior Court action are attached hereto as
                   18 Exhibit A.
                   19 II.        REMOVAL IS TIMELY
                   20            2.        Defendants first received a copy of the complaint on July 17, 2021.
                   21 Exhibit A. This Notice of Removal is filed within thirty (30) days of service upon
                   22 Defendant of the lawsuit; therefore, the Notice is timely pursuant to 28 U.S.C. §
                   23 1446(b). See Romulus v. CVS Pharmacy, Inc., 770 F.3d 67 (1st Cir. 2014); See
                   24 Chavarria v. Mgmt. & Training Corp., No. 16-cv-617-H (RBB), 2016 U.S. Dist.
                   25 LEXIS 197047, at *6 (S.D. Cal. May 13, 2016) (indicating first 30-day-time-period is
                   26 triggered if the basis of removal is clear from initial pleading).
                   27            3.        Concurrent with the filing of this Notice, Defendants are serving this

LEWIS              28 Notice of Removal upon Plaintiffs and filing a copy of this Notice of Removal with
BRISBOIS
BISGAARD
& SMITH LLP
                        4822-8098-8404.1                                 2
ATTORNEYS AT LAW                           DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 3 of 38 Page ID #:3




                    1 the Clerk of the Superior Court of the County of San Bernardino pursuant to 28 U.S.C.
                    2 § 1446(d).
                    3 III.       VENUE IS PROPER IN THIS COURT
                    4            4.        Removal to the United States District Court for the Central District of
                    5 California is proper because the state action was filed in the Superior Court of the
                    6 State of California for the County of San Bernardino, as referenced in paragraph 1,
                    7 above. Accordingly, this Court is the appropriate venue for filing this Notice of
                    8 Removal pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1446(a).
                    9 IV.        JURISDICTION EXISTS UNDER 28 U.S.C. § 1331 BASED ON THE
                                 PREP ACT
                   10
                   11            5.        This is a civil action over which the Court has original jurisdiction
                   12 under 28 U.S.C. §§ 1331 and is one that may be removed to this Court pursuant to 28
                   13 U.S.C. §§ 1441 and 1446 based on federal question jurisdiction.
                   14            6.        Plaintiffs’ Complaint alleges that the fact that Defendants failed to have
                   15 the appropriate infection protocols in place, when Decedent Joan Risner (“Decedent”
                   16 or “Ms. Risner ”), a resident of Asistencia Villa, became infected with COVID-19,
                   17 which ultimately led to her death on May 13, 2020, at the age of 95. (Exhibit A, pg.
                   18 1-2.) Plaintiffs allege that Defendants failed to implement effective infection control
                   19 policies and failed to either maintain or train staff in the proper infection control
                   20 mechanisms. Plaintiffs further claim Defendants failed to implement, and adhere to
                   21 government guidelines on how to protect and treat Decedent in light of the risk of
                   22 COVID-19. (Exhibit A, ¶¶ 41-52, 49-51, 57-61, 66-67, 71, 73-74, 80, 85, 88.) These
                   23 claims by their very nature include the use of covered countermeasures which are the
                   24 centerpiece of an infection control program used to prevent COVID-19. (See
                   25 Defendants’ RFJN Exhibits 9, 32.)
                   26            7.        Plaintiffs allege Defendants are culpable for the way it employed CDC
                   27 guidelines to protect and treat Plaintiffs against infection from COVID-19, for failing

LEWIS              28 to take all reasonable and necessary precautions to ensure decedent did not contract
BRISBOIS
BISGAARD
& SMITH LLP
                        4822-8098-8404.1                                 3
ATTORNEYS AT LAW                           DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 4 of 38 Page ID #:4




                    1 COVID-19 (in other words, Plaintiffs seeks to hold Defendants liable for its decisions
                    2 directly relating to the delivery, distribution, and dispensing of countermeasures to
                    3 combat COVID-19), for failing to test residents for COVID-19 and for improperly
                    4 distributing, administering and utilizing equipment and supplies which are designated
                    5 countermeasures to combat the COVID-19 outbreak, including but not limited to
                    6 items identified as personal protective equipment. Therefore, Plaintiffs’ claims fall
                    7 under the Public Readiness and Emergency Preparedness Act, 42 U.S.C. §§ 247d-6d
                    8 and 247d-6e (2006) (the “PREP Act”), the applicability of which presents a significant
                    9 Federal Question relating to the ongoing national emergency and COVID-19
                   10 pandemic. (Exhibit A, generally and ¶¶ 29-30, 41-52, 49-51, 57-61, 66-67, 71, 73-74,
                   11 80, 85, 88.)
                   12            8.        The PREP Act and the Preparedness Act for Medical Countermeasures
                   13 Against COVID-19, 85 Fed. Reg. 15198 (Mar. 17, 2020) are federal statutes that apply
                   14 specifically to healthcare providers such as Defendants in its purchase, administration,
                   15 allocation, dispensing, prescribing, distribution and use of countermeasures to prevent
                   16 or mitigate the spread of COVID-19.
                   17            9.        The PREP Act provides for exclusive Federal jurisdiction and an
                   18 exclusive Federal cause of action for a suit against a covered person. Complete
                   19 preemption exists when: (1) the statute relied upon by Defendant as preemptive
                   20 contains civil enforcement provisions within the scope of which Plaintiffs state law
                   21 claims fall; and (2) there is a “clear indication of Congressional intention to permit
                   22 removal despite the Plaintiffs exclusive reliance on state law.” Railway Labor
                   23 Executives Ass’n v. Pittsburgh & Lake Erie R.R. Co., 858 F.2d 936, 942 (3rd Cir.
                   24 1988) citing Franchise Tax Bd. of State of Calif. v. Construction Laborers Vacation
                   25 Trust for Southern Calif., 463 U.S. 1, 24 (1983). (See also Defendants’ RFJN Exhibits
                   26 31, 32.)
                   27            10.       Defendants’   purchasing,   administration,   dispensing,   prescribing,

LEWIS              28 distribution and use of countermeasures, such as facemasks and other PPE and testing
BRISBOIS
BISGAARD
& SMITH LLP
                        4822-8098-8404.1                               4
ATTORNEYS AT LAW                           DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 5 of 38 Page ID #:5




                    1 equipment to prevent or mitigate the spread of COVID-19, which forms the basis of
                    2 this action, presents a federal question under the PREP Act giving this Court original
                    3 jurisdiction completely preempting all state law claims asserted by Plaintiffs in the
                    4 Complaint. 42 U.S.C. § 247d-6d. Defendants and its staff were acting as qualified
                    5 persons employed for the purpose of developing and implementing policies,
                    6 procedures, and other countermeasures to prevent, limit, and/or control spread of
                    7 COVID-19. Defendants and its staff are also covered persons authorized to administer
                    8 FDA approved COVID-19 devices, tests and medications use to treat the same.
                    9            11.       While a Plaintiff is ordinarily entitled to choose a state or federal forum,
                   10 “a Plaintiffs may not defeat federal subject-matter jurisdiction by omitting to plead
                   11 necessary federal questions”, i.e., “artful pleading.” Rivet v. Regions Bank of La., 522
                   12 U.S. 470, 475. “If a court concludes that a Plaintiffs has ‘artfully pleaded’ claims in
                   13 this fashion, it may uphold removal even though no federal question appears on the
                   14 face of Plaintiffs’ complaint. The artful pleading doctrine allows removal where
                   15 federal law completely preempts Plaintiffs’ state-law claim.” Id. “The artful pleading
                   16 rule applies when Congress has either (1) so completely preempted, or entirely
                   17 substituted, a federal law cause of action for a state one that Plaintiffs cannot avoid
                   18 removal by declining to plead necessary federal questions, or (2) expressly provided
                   19 for the removal of particular actions asserting state law claims in state court.” Romano
                   20 v. Kazacos, 609 F.3d 512, 519 (2d Cir. 2010) (internal citations and quotations
                   21 omitted).
                   22            12.       Complete preemption exists when the preemptive force of federal law is
                   23 so powerful that it displaces any state law cause of action and leaves room only for a
                   24 federal claim for purposes of the “well-pleaded complaint” rule. Metropolitan Life
                   25 Ins. Co. v. Taylor, 481 U.S. 58, 63-64 (1987); see also NASDAQ OMX Group, Inc. v.
                   26 UBS Securities, LLC, 770 F.3d 1010 (2d Cir. 2014).
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4822-8098-8404.1                                  5
ATTORNEYS AT LAW                           DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 6 of 38 Page ID #:6




                    1            A.        The PREP Act and the Corresponding Declaration of the HHS
                                           Secretary for the COVID-19 Pandemic and Advisory Opinions
                    2
                    3            13.       The PREP Act provides immunity from suit and liability as well as
                    4 additional protections for claims relating to the use and administration of pandemic
                    5 and epidemic products and security countermeasures. The PREP Act is applicable
                    6 with respect to a “covered countermeasure,” which definition includes: “(1) a
                    7 qualified pandemic or epidemic product (as defined in § 247d-6d (i) (7)) . . . or (4) a
                    8 respiratory protective device that is approved by the National Institute for
                    9 Occupational Safety and Health (“NIOSH”) and that the Health and Human Service
                   10 Secretary determines to be a priority for use during a public health emergency declared
                   11 under section 247d.” 42 USC § 247d-6d (i) (1).
                   12            14.       Specifically, this legislation empowers the Secretary of Health and
                   13 Human Services (HHS) to issue a written declaration and provide that a “covered
                   14 person shall be immune from suit and liability under Federal and State law with
                   15 respect to all claims for loss caused by, arising out of, relating to, or resulting from the
                   16 administration to or the use by an individual of a covered countermeasure” during a
                   17 health emergency. 42 U.S.C. § 247d-6d(a)(1). Also, 28 U.S.C. § 247d-6d(b)(8) states
                   18 that “no State or political subdivision of a State may establish, enforce, or continue in
                   19 effect with respect to a covered countermeasure any provision of law or legal
                   20 requirement that is different from, or in in conflict with, any requirement applicable
                   21 under this section” and relates to, among other things, use or administration of a
                   22 covered countermeasure.”
                   23            15.       On March 10, 2020, United States Health and Human Services Secretary
                   24 issued a Declaration invoking the PREP Act for the COVID-19 pandemic. The
                   25 Declaration was effective as of February 4, 2020. (See Defendants’ RFJN Exhibit 2.)
                   26 In the initial Declaration, Secretary Azar declared that “Administration of Covered
                   27 Countermeasures means physical provision of the countermeasures to recipients, or

LEWIS              28 activities and decisions directly relating to public and private delivery, distribution,
BRISBOIS
BISGAARD
& SMITH LLP
                        4822-8098-8404.1                              6
ATTORNEYS AT LAW                           DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 7 of 38 Page ID #:7




                    1 and dispensing of the countermeasures to recipients; management and operation of
                    2 countermeasure programs; or management and operation of locations for purpose
                    3 of distributing and dispensing countermeasures.” [Emphasis added.]
                    4         16.   The Secretary Azar subsequently issued an Amended Declaration under
                    5 the PREP Act, which was effective as of March 27, 2020. (See Defendants’ RFJN
                    6 Exhibit 3.) The Amendment added respiratory protective devices approved by NIOSH
                    7 (National Institute for Occupational Safety and Health) as a covered countermeasure
                    8 under the PREP Act. On June 4, 2020, the Secretary further amended the March 10,
                    9 2020 Declaration to clarify that covered countermeasures under the Declaration
                   10 include qualified products that limit the harm COVID-19 might otherwise cause. This
                   11 Amendment was effective as of February 4, 2020. (See Defendants’ RFJN Exhibit 4.)
                   12 85 FR 21012.1
                   13         B.    Federal Question Jurisdiction is Proper Under the Doctrine of
                                    Complete Preemption
                   14
                   15         17.   On December 3, 2020, the Secretary issued a Fourth Amended
                   16 Declaration under the PREP Act, effective as of February 4, 2020. (See Defendants’
                   17 RFJN Exhibit 5, December 3, 2020 Fourth Amended Declaration of Health and
                   18 Human Services Secretary Azar Under the Public Readiness and Emergency
                   19 Preparedness Act for Medical Countermeasures Against COVID-19.)
                   20         18.   The Secretary’s Fourth Amended Declaration provides that “COVID-19
                   21 is an unprecedented global challenge that requires a whole-of-nation response that
                   22 utilizes federal, state, and local-distribution channels as well as private-distribution
                   23 channels. Given the broad scale of this pandemic, the Secretary amends [Section
                   24 VII of] the Declaration to extend PREP Act coverage to additional private-
                   25 distribution channels....” [Emphasis added.] (See Page 12 of Defendants’ RFJN
                   26 Exhibit 5.)
                   27
                        1
                   28     See also Families First Coronavirus Response Act, H.R. 6201, 116th Cong. § 6005
LEWIS                   (2020).
BRISBOIS
BISGAARD
& SMITH LLP
                        4822-8098-8404.1                         7
ATTORNEYS AT LAW                     DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 8 of 38 Page ID #:8




                    1         19.   The Fourth Amended Declaration specifically provides that Section VII
                    2 of the Declaration is amended to extend liability protection under the PREP Act to
                    3 Covered Persons for Recommended Activities that are related to: “Covered
                    4 Countermeasures that are:
                    5          a.   Licensed, approved, cleared or authorized by the FDA (or that
                               are permitted to be used under an Investigational New Drug
                    6          Application or an Investigational Device Exemption) under the FD&C
                               Act or PHS Act to treat, diagnose, cure, prevent, mitigate, or limit the
                    7          harm from COVID-19, or the transmission of SARS-CoV-2 or a virus
                               mutating therefrom; or
                    8
                              b.    A respiratory protective device approved by NIOSH under 42
                    9         CFR part 84, or any successor regulations, that the Secretary
                              determines to be priority for use during a public health emergency
                   10         declared under section 319 of the PHS Act to prevent, mitigate, or limit
                              the harm from COVID-19, or the transmission of SARS-CoV-2 or a
                   11         virus mutating therefrom.” Defendants’ RFJN- Exhibit 5, 85 Fed. Reg.
                              79194, 79196-97.2
                   12
                   13         20.   The Fourth Amended Declaration further makes explicit that there can
                   14 be situations where a decision not to administer a Covered Countermeasure to a
                   15 particular individual can equate to the administration of a countermeasure to an
                   16 individual under the PREP Act. For example, “[p]rioritization or purposeful
                   17 allocation of a Covered Countermeasure, particularly if done in accordance with a
                   18 public health authority’s directive, can fall within the PREP Act and this
                   19 Declaration’s liability protections.” Defendants’ RFJN Exhibit 5, 85 Fed. Reg.
                   20 79194, 79197, Amendment to Section IX of the Secretary’s Declaration (emphasis
                   21 added).
                   22
                   23   2
                          Moreover, attached as Appendix A to Advisory Opinion is a list of the “covered
                   24   countermeasures” for which emergency use authorizations have been issued by the
                        United States Food and Drug Administration. (See Exhibits 5 and 10 to Defendants’
                   25   RFJN.) The list includes twelve pages of COVID-19 test kits, and provides that face
                        shields, gowns, shoe covers, non-surgical isolation gowns, surgical caps, properly
                   26   labeled non-surgical masks, and certain non-NIOSH approved respirators are covered
                        by an EUA. Surgical masks are not listed; however, such masks are Class II medical
                   27   devices which are cleared by the FDA for use. (See 21 CFR 878.4040). Thus, COVID-
                        19 testing kits, face masks, gowns, gloves and other PPE are “qualified pandemic or
                   28   epidemic products” and “covered countermeasures” under the PREP Act, as such
LEWIS                   products are either FDA cleared/approved or are included in an EUA.
BRISBOIS
BISGAARD
& SMITH LLP
                        4822-8098-8404.1                          8
ATTORNEYS AT LAW                     DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 9 of 38 Page ID #:9




                    1            21.       In addition, the Fourth Amended Declaration provides that the
                    2 Declaration must be construed in accordance with the Department of Health and
                    3 Human Services (HHS) Office of the General Counsel (OGC) Advisory Opinions
                    4 on the Public Readiness and Emergency Preparedness Act and the Declaration
                    5 (“Advisory Opinions”). The Declaration incorporates the Advisory Opinions for
                    6 that Purpose. Defendants’ RFJN Exhibit 5, 85 Fed. Reg. 79192, 79194-95 (emphasis
                    7 added). Thus, the Fourth Amended Declaration incorporates all the Advisory
                    8 Opinions related to COVID-19 and the PREP Act into the Secretary’s March 10, 2020
                    9 initiating Declaration, affording them Chevron controlling weight. Where Congress
                   10 has expressly delegated interpretive authority to an agency, that agency’s
                   11 interpretative proclamations are controlling on the federal courts. See Chevron USA,
                   12 Inc. v. Natural Resources Defense Council, Inc., 467 US 837, 843-844 (1984).
                   13 Moreover, section (b)(7) of the PREP Act provides that “[n]o court of the United
                   14 States, or of any state, shall have subject jurisdiction to review whether by mandamus
                   15 or otherwise, any action by the Secretary under this subsection.”
                   16            22.       The Fourth Amended Declaration also directly acknowledges the federal
                   17 interests in cases requiring interpretation and application of the PREP Act:
                   18            “COVID-19 is a global challenge that requires a whole-of-nation
                                 response. There are substantial federal legal and policy issues, and
                   19            substantial federal legal and policy interests within the meaning of
                                 Grable & Sons Metal Products, Inc. v. Darue Eng’g. & Mf’g., 545 U.S.
                   20            308 (2005), in having a unified, whole-of-nation response to the
                                 COVID-19 pandemic among federal, state, local, and private-sector
                   21            entities.”
                   22 See Defendants’ RFJN Exhibit 5, 85 Fed. Reg. 79191, 79197 (emphasis added).
                   23            23.       The Fourth Amended Declaration confirms the interpretation of the
                   24 PREP Act is a matter of significant federal concern, and that removal of any case
                   25 involving the interpretation of that Act is proper in accordance with the Supreme Court
                   26 holding in Grable.
                   27            The world is facing an unprecedented pandemic. To effectively respond,
                                 there must be a more consistent pathway for Covered Persons to
LEWIS              28            manufacture, distribute, administer or use Covered Countermeasures
BRISBOIS
BISGAARD
& SMITH LLP
                        4822-8098-8404.1                               9
ATTORNEYS AT LAW                           DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 10 of 38 Page ID #:10




                     1            across the nation and the world. Thus, there are substantial federal legal
                                  and policy issues, and substantial federal legal and policy interests within
                     2            the meaning of Grable & Sons Metal Products, Inc. v. Darue Eng’g. &
                                  Mf’g., 545 U.S. 308 (2005), in having a uniform interpretation of the
                     3            PREP Act. [Emphasis added.]
                     4 See Defendants’ RFJN Exhibit 5, 85 Fed. Reg. 79191, 79197 (emphasis added).
                     5            24.       Moreover, on January 8, 2021, HHS, Office of the General Counsel,
                     6 issued Advisory Opinion 21-01, which further confirms that the PREP Act can be
                     7 triggered even in cases of non-use of a covered countermeasure when the non-use is
                     8 the result of a conscious decision, including, as just one example, a decision relating
                     9 to the prioritization or purposeful allocation of a countermeasure and “particularly if
                    10 done in accordance with a public health authority’s directive.” According to the
                    11 opinion, the view that the PREP Act does not encompass alleged omissions to use
                    12 covered countermeasures “clashes with the plain language of the PREP Act, which
                    13 extends immunity to anything ‘relating to’ the administration of a covered
                    14 countermeasure.” (See Defendants’ RFJN, Exhibit 9, pgs. 2-3.) In the opinion, HHS
                    15 indicates that the PREP Act is triggered in cases where a Plaintiffs alleges a failure
                    16 to use PPE, if the failure was the outcome of some form of decision-making process.
                    17 (See Defendants’ RFJN Exhibit 9, pg. 3.) The Advisory Opinion further provides that
                    18 the PREP Act is a complete preemption statute in that the “sine qua non of a statute
                    19 that completely preempts is that it establishes either a federal cause of action,
                    20 administrative or judicial, as the only viable claim or vests exclusive jurisdiction in a
                    21 federal court. The PREP Act does both.” (See Defendants’ RFJN, Exhibit 9, pgs. 2-
                    22 3.)
                    23            25.       The United States concurred, filing a Statement of Interest in Bolton v.
                    24 Gallatin Center for Rehabilitation & Healing, LLC, Case 3:20-cv-00683 (M.D. Tenn.)
                    25 The United States likewise asserts the PREP Act is a complete preemption statute
                    26 with respect to the administration or use of covered countermeasures. “Two key
                    27 provisions of the PREP Act operate together to demonstrate its completely

LEWIS               28
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                               10
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 11 of 38 Page ID #:11




                     1 preemptive nature: the immunity provision and the exclusive alternative remedy
                     2 provision.” (See Defendants’ RFJN Exhibit 31.)
                     3            26.       In a recent United States District Court order issued on April 30, 2021,
                     4 Rachal v. Natchitoches Nursing & Rehab Center LLC, Civil Docket No. 1:21-CV-
                     5 00334 (W.D. La. April 30, 2021), the court concluded that the PREP Act is a complete
                     6 preemption statute, akin to the Air Transportation Safety and System Stability Act
                     7 (“ATSSSA”). Furthermore, number of other similar statutes to PREP Act have been
                     8 held to establish complete preemption and original federal jurisdiction:
                     9            Labor Management Relations Act (“LMRA”). The Supreme Court has
                    10 adjudged the LMRA to be a complete preemption statute. Thereunder, any state law
                    11 claims that are substantially dependent on analysis of a collective-bargaining
                    12 agreement are preempted by section 301 of the LMRA and must be brought in federal
                    13 court. Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987). However, before an
                    14 employee may bring a Section 301 claim in court, the employee must “‘at least attempt
                    15 to exhaust exclusive grievance and arbitration procedures established by the
                    16 [collective] bargaining agreement.’” Campbell v. Kane, Kessler, P.C., 144 F. App'x
                    17 127, 130 (2d Cir. 2005) (quotation omitted) [Emphasis added.]
                    18            Employee Retirement Income Security Act (“ERISA). ERISA, another
                    19 complete preemption statute, also has a “firmly established federal policy favoring
                    20 exhaustion of administrative remedies” for purposes of, inter alia, reducing the
                    21 number of frivolous lawsuits, providing a non-adversarial method of claims settlement
                    22 and minimizing the costs of claims settlement for all. Kennedy v. Empire Blue Cross
                    23 & Blue Shield, 989 F.2d 588, 594 (2d Cir.1993); Paese v. Hartford Life & Acc. Ins.
                    24 Co., 449 F.3d 435, 445 (2d Cir. 2006).
                    25            Air Transportation Safety and System Stability Act (“ATSSSA”). The
                    26 Second Circuit has also applied the doctrine of complete preemption to the ATSSSA,
                    27 which is structurally similar to the PREP Act. Congress passed the ATSSSA after the

LEWIS               28 September 11th terrorist attacks to create an exclusive federal cause of action for
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                               11
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 12 of 38 Page ID #:12




                     1 damages “arising out of the hijacking and subsequent crashes” of the aircraft used in
                     2 the attacks. ATSSSA § 408(b)(1), 49 U.S.C. § 40101. Like the PREP Act, the
                     3 ATSSSA also includes a victim’s compensation fund, where a claim is filed with an
                     4 appointed “Special Master,” who reviews the claim to determine whether the claimant
                     5 is an eligible individual under the Act. ATSSSA § 405; 49 U.S.C. § 40101. Claims
                     6 are limited under the fund and do not include punitive damages awards. Similar to the
                     7 PREP Act, Congress’ principal goals in enacting the ATSSSA “were to provide relief
                     8 without litigation to individuals harmed as a result of the crashes and to limit the
                     9 liability of entities that were likely to be sued for injuries suffered in connection with
                    10 the crashes.” In re WTC Disaster Site, 414 F.3d 352, 377 (2d Cir. 2005) [Emphasis
                    11 added].3
                    12         Federal Tort Claims Act (“FTCA”). The FTCA, which is strikingly similar
                    13 to the PREP Act, immunizes certain persons from liability and also provides an
                    14 administrative/judicial remedial scheme for claims falling thereunder. The FTCA
                    15 affords liability protection to federal employees for any negligent or wrongful acts
                    16 committed while acting within the scope of their employment, and provides an
                    17 exclusive federal cause of action in the federal district courts against the United States
                    18 under specified circumstances. Like the PREP Act, before a judicial action may be
                    19 instituted, the claimant must first present the claim before the appropriate federal
                    20 agency for adjudication. 28 U.S.C. § 2675. This jurisdictional requirement cannot be
                    21 waived, Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d
                    22 Cir. 2005), resulting in the dismissal of claims where a claimant fails to exhaust the
                    23 administrative remedies. See, e.g., Leytman v. United States, No. 19-3929, 2020 WL
                    24 6297440, at *2 (2d Cir. Oct. 28, 2020) [affirming dismissal of pending and
                    25 unexhausted claims under FTCA for lack of subject matter jurisdiction]. Indeed, the
                    26
                         3
                    27   Notably, the PREP Act shares operative language with the ATSSSA. Compare In re
                       WTC Disaster Site, 414 F.3d, at 375-76 [discussing the breadth and meaning of the
LEWIS               28 operative phrases “arising out of” “resulting from” and “relating to”] with 42 U.S.C.
BRISBOIS               § 247d-6d(a)(1).
BISGAARD
& SMITH LLP
                       4822-8098-8404.1                           12
ATTORNEYS AT LAW                      DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 13 of 38 Page ID #:13




                     1 federal remedy under the FTCA, similar to the PREP Act, ensures that “decisions and
                     2 conduct of federal public servants in the course of their work will not be adversely
                     3 affected by fear of personal liability for money damages and of the burden of
                     4 defending damage liability claims.” Melo v. Hafer, 13 F.3d 736, 744 (3d Cir. 1994)
                     5 (Emphasis added).
                     6            27.       Like the statutes discussed above, the PREP Act further establishes an
                     7 exclusive federal remedy and cause of action for all claims relating to covered
                     8 countermeasures, as well as the procedures applicable to such actions/claims. Under
                     9 42 U.S.C. § 247d-6d(d)(1), “the sole exception to the immunity from suit and liability
                    10 of covered persons … shall be for an exclusive Federal cause of action against a
                    11 covered person for death or serious physical injury proximately caused by willful
                    12 misconduct.” For claims that do not assert “willful misconduct,” the exclusive remedy
                    13 for relief is established under § 247d-6e, which permits an individual to claim no-fault
                    14 benefits through the Covered Countermeasure Process Fund for a “covered injury
                    15 directly caused by the administration or use of a covered countermeasure.” Simply
                    16 put, state causes of action for claims relating to covered countermeasures are
                    17 impermissible as a claimant must either file a claim through the established fund or
                    18 a Complaint for Willful Misconduct under the PREP Act in the District Court for the
                    19 District of Columbia. Thus, the PREP Act substitutes an exclusive federal cause of
                    20 action and federal claims process in place of all state claims relating to the use and
                    21 administration of covered countermeasures.
                    22            28.       The PREP Act further sets forth the procedures for suit. Pursuant to
                    23 subsection (e)(1), titled “Exclusive Federal Jurisdiction,” any action for Willful
                    24 Misconduct must be filed in the U.S. District Court for the District of Columbia. Such
                    25 claims are also subject to heightened pleading requirements (i.e., requirement that
                    26 claims are to be plead pleading with particularity) and verification of and submission
                    27 of a physician declaration in support of the complaint; and are assigned to a three-

LEWIS               28 judge panel which has jurisdiction to consider motions to dismiss and motions for
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                               13
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 14 of 38 Page ID #:14




                     1 summary judgment. 42 U.S.C. § 247d-6d(e)(1), (e)(3) (e)(4) and (e)(5). Moreover,
                     2 pursuant to section 247d-6d(e)(10),
                     3            The United States Court of Appeals for the District of Columbia Circuit
                                  shall have jurisdiction of an interlocutory appeal by a covered person
                     4            taken within 30 days of an order denying a motion to dismiss or motion
                                  for summary judgment based on an assertion for the immunity from
                     5            suit conferred by subsection (a) or based on an assertion of the
                                  exclusion under subsection (c)(5). (Emphasis added.)
                     6
                     7 Hence, the PREP Act sets up an exclusive cause of action for the claims asserted by
                     8 Plaintiffs and the procedures and remedies governing the cause of action.
                     9            29.       For claims for no-fault benefits through the Covered Countermeasure
                    10 Process Fund, 42 U.S.C § 247d-6 sets forth the procedure for obtaining such no-fault
                    11 benefits. Thus, the PREP Act clearly satisfies the Beneficial test for “complete
                    12 preemption” analysis.
                    13            30.       The Central District Court of California addressed the January 8, 2021
                    14 Advisory Opinion and concluded that removal is proper because the PREP Act is a
                    15 complete preemption statute. On February 10, 2021, in Garcia v. Welltower OpCo
                    16 Group LLC, No. 8:20-CV-02250, at *8-9 (C.D. Cal. Feb. 10, 2021), the court denied
                    17 the motion to remand, holding that the PREP Act has complete preemptive effect after
                    18 analyzing the relevant law and also affording deference to the Advisory Opinion. Id.
                    19 at p. 10. (See Defendants’ RFJN Exhibit 32.)
                    20            31.       Under the PREP Act, Congress has provided an exclusive federal remedy
                    21 and exclusive federal jurisdiction for the substance of the allegations and relief sought
                    22 in the Complaint thereby completely preempting State law with respect to the claims
                    23 raised in the Complaint regarding Defendants’ use and administration of
                    24 countermeasures, such as facemasks and other PPE, and COVID-19 testing, to
                    25 diagnose, treat, prevent or mitigate the spread of COVID-19.
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                               14
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 15 of 38 Page ID #:15




                     1 V.         THE PREP ACT APPLIES BECAUSE DEFENDANTS ARE COVERED
                                  PERSONS UNDER THE STATUTE
                     2
                     3            32.       The PREP Act applies to “Covered Persons” who administer or use a
                     4 “Covered Countermeasure” during a “Recommended Activity” in relation to COVID-
                     5 19. 42 U.S.C. § 247d-6d.
                     6            33.       A “covered person” includes a person or entity that “is a qualified person
                     7 who prescribed, administered, or dispensed” or is a program planner of COVID-19
                     8 Countermeasures and “an official, agent or employee of a person or entity therein
                     9 described.” 42 U.S.C. § 247d-6d(i)(2)(B)(iv) and (v).
                    10            34.       The PREP Act defines a “person” as an individual, partnership,
                    11 corporation, association, entity, or public or private corporation, including a federal,
                    12 state or local government agency or department.” 42 U.S.C. § 247d-6d(i)(5).
                    13            35.       A “qualified person” is defined as a “licensed health professional or other
                    14 individual who is authorized to prescribe, administer, or dispense such
                    15 countermeasures under the law of the State in which the countermeasure was
                    16 prescribed, administered, or dispensed.” 42 U.S.C. § 247d-6d(i)(8).
                    17            36.       The term “program planner” includes persons/entities “who supervised
                    18 or administered a program with respect to the administration, dispensing,... provision,
                    19 or use of a . . . qualified pandemic product or epidemic product, including a person
                    20 who has established requirements, provided policy guidance, or supplied technical or
                    21 scientific advice or assistance or provides a facility to administer or use a covered
                    22 countermeasure in accordance with a [HHS Secretary’s] declaration... ” 42 U.S.C. §
                    23 247d-6d (i)(6).
                    24            37.       A private sector employer or other person can be a “program planner”
                    25 when it carries out prescribed activities. (See Defendants’ RFJN Exhibit 2, March 10,
                    26 2020 Declaration Under the Public Readiness and Emergency Preparedness Act for
                    27 Medical Countermeasures Against COVID-19, Federal Register, Vol. 85, No. 52, pg.

LEWIS               28 15199.) In its letter dated August 14, 2020, HHS stated that a “senior living
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                                 15
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 16 of 38 Page ID #:16




                     1 community” meets the definition of a “program planner” to the extent that it
                     2 supervises or administers a program with respect to the administration, dispensing,
                     3 distribution, provision or use of a qualified pandemic or epidemic product, including
                     4 the provision to a facility to administer or use a covered countermeasure. (See Exhibit
                     5 6 to Defendants’ RFJN.)
                     6            38.       The broad definition of “program planner” was also addressed in
                     7 Advisory Opinion 20-04, issued on October 22, 2020. (See Exhibit 7 to Defendants’
                     8 RFJN.)
                     9            39.       Defendants were acting as a “program planner” and “qualified person.”
                    10 Asistencia Villa is a skilled nursing care facility for the elderly licensed by the
                    11 California Department of Public Health, which employs licensed nursing personnel
                    12 who are authorized to prescribe, administer, or dispense the covered countermeasures
                    13 set forth in Plaintiffs Complaint (i.e., PPE including facemasks, gloves, gowns, face
                    14 shields, N95 masks, and COVID-19 testing) under the laws of the State of California.
                    15            40.       During the time frame relevant to Plaintiffs Complaint, there was scarcity
                    16 of PPE and COVID-19 testing kits and resources. (85 Fed. 17592–Notice of Designation
                    17 of Scarce Material, and https://www.bloomberg.com/news/articles/2020-04-07/coronavirus-testing-
                    18 accuracy-and-availability-shortages-remain.) Further, Defendants were “program planners”
                    19 since it supervised or administered a program with respect to the administration,
                    20 dispensing, distribution, provision or use of a qualified pandemic or epidemic
                    21 products, which included decisions pertaining to the allocation and administration of
                    22 covered countermeasures such as PPE, testing, etc., including how best to optimize
                    23 supplies and when use is appropriate. Defendants’ actions with respect to the
                    24 coordination and implementation of its infection control program thus, inherently
                    25 involved conscious decision making, including, but not limited to, the prioritization
                    26 and purposeful allocation of covered countermeasures, including COVID-19 testing
                    27 and PPE.

LEWIS               28
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                                16
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 17 of 38 Page ID #:17




                     1            41.       This case does not involve nonfeasance or total inaction but instead
                     2 relates to propriety of the countermeasures implemented by Defendants, including
                     3 those pertaining to PPE and COVID-19 testing. Defendants have thus established that
                     4 PREP Act applies to Plaintiffs claims thereby providing Defendants with complete
                     5 preemption as well as immunity under the Act.
                     6 VI.        THE PREP ACT APPLIES AS THERE IS A CAUSAL CONNECTION BETWEEN
                                  THE USE AND ADMINISTRATION OF COVERED COUNTERMEASURES BY
                     7            DEFENDANTS AND THE INJURIES PLED HERE
                     8            42.       The PREP Act “applies to any claim for loss that has a causal
                     9 relationship with the administration to or use by an individual of a covered
                    10 countermeasure, including a causal relationship with the . . . distribution . . .
                    11 purchase, donation, dispensing, prescribing, administration, licensing, or use of
                    12 such countermeasure.” [Emphasis added.] 42 USC § 247d-6d (a)(2)(B).
                    13            43.       Here, Plaintiffs claims fall under the PREP Act in that they relate to the
                    14 covered countermeasures taken by Defendants to prevent or mitigate the spread of
                    15 COVID-19 and its decision making related thereto and relating to the management
                    16 and operation of its countermeasure program, which includes the use of facemasks
                    17 and other PPE, medication and testing. Each cause of action in the Complaint is based
                    18 on Plaintiffs underlying theory that Defendants failed to exercise ordinary care to keep
                    19 the premises, residents, and approaches safe by inadequately taking and enforcing
                    20 precautions,           providing,   administering,     and   distributing   PPE    and   other
                    21 countermeasures. As referenced in Plaintiffs Complaint, the precautions at issue
                    22 concern Defendants’ use of PPE and testing as countermeasures to prevent or mitigate
                    23 the spread of COVID-19. These are the precise countermeasures mentioned in the
                    24 PREP Act Declaration issued to address COVID-19.
                    25            44.       Furthermore, Plaintiffs allege that Defendants failed to prevent Ms.
                    26 Risner from contracting COVID-19. (Exhibit A, ¶¶ 41-52, 49-51, 57-61, 66-67, 71,
                    27 73-74, 80, 85, 88.) Such claim by its nature arises out of Defendants’ use, distribution,

LEWIS               28 procurement and administration of covered countermeasures/qualified pandemic
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                                17
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 18 of 38 Page ID #:18




                     1 products used to diagnose, mitigate, prevent, treat or cure the COVID-19 virus, or to
                     2 limit the harm COVID-19 might otherwise cause thereby triggering application of the
                     3 PREP Act.
                     4            45.       In addition, under the PREP Act, the Secretary may specify that liability
                     5 protections are in effect only for Covered Countermeasures obtained through a
                     6 particular means of distribution. Section VII of Secretary Azar’s initial March 10,
                     7 2020 Declaration provided that “liability immunity is afforded to Covered Persons
                     8 only for Recommended Activities that are related to (a) Present or future federal
                     9 contracts, cooperative agreements, grants, other transactions, interagency agreements,
                    10 memoranda of understanding, or other federal agreements; or (b) Activities authorized
                    11 in accordance with public health and medical response of the Authority Having
                    12 Jurisdiction to prescribe, administer, deliver, distribute or dispense the Covered
                    13 Countermeasures following a Declaration of an emergency.” (See Defendants’ RFJN
                    14 Exhibit 2.)
                    15            46.       Secretary Azar’s Fourth Amended Declaration amended Section VII of
                    16 the Declaration. This Fourth Amendment provides that “COVID-19 is an
                    17 unprecedented global challenge that requires a whole-of-nation response that
                    18 utilizes federal, state, and local-distribution channels as well as private-distribution
                    19 channels. Given the broad scale of this pandemic, the Secretary amends [Section
                    20 VII of] the Declaration to extend PREP Act coverage to additional private-
                    21 distribution channels . . . .” [Emphasis added.] (See Page 12 of Defendants’ RFJN
                    22 Exhibit 5.)
                    23            47.       The Fourth Amended Declaration specifically provides that Section VII
                    24 of the Declaration is amended to extend liability protection under the PREP Act to
                    25 Covered Persons for Recommended Activities that are related to: “Covered
                    26 Countermeasures that are:
                    27            i. Licensed, approved, cleared or authorized by the FDA (or that are
                                  permitted to be used under an Investigational New Drug Application or
LEWIS               28            an Investigational Device Exemption) under the FD&C Act or PHS Act
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                                18
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 19 of 38 Page ID #:19




                     1            to treat, diagnose, cure, prevent, mitigate, or limit the harm from COVID-
                                  19, or the transmission of SARS-CoV-2 or a virus mutating therefrom; or
                     2
                                  ii. A respiratory protective device approved by NIOSH under 42 CFR
                     3            part 84, or any successor regulations, that the Secretary determines to be
                                  priority for use during a public health emergency declared under section
                     4            319 of the PHS Act to prevent, mitigate, or limit the harm from COVID-
                                  19, or the transmission of SARS-CoV-2 or a virus mutating therefrom.”
                     5
                     6 (See Pages 22-23 of Defendants’ RFJN Exhibit 5.)
                     7            48.       The PREP Act was designed to apply to individuals and entities
                     8 responding to public health emergencies, and provides immunity for claims involving
                     9 “covered countermeasures” under the Act. The broad definition of “administration of
                    10 a covered countermeasure” set forth in Secretary Azar’s declaration encompasses
                    11 Defendants’ plans and decisions with respect to how best to utilize and optimize
                    12 supplies of PPE and COVID-19 testing kits, and whether and when the use of such
                    13 countermeasures is appropriate. Moreover, during the relevant time frame to Plaintiffs
                    14 claims, Defendants were subject to guidance/directives issued by the Centers for
                    15 Disease Control and Prevention (“CDC”), Centers for Medicaid and Medicare
                    16 Services (“CMS”), and the California Department of Public Health (“CDPH”), and
                    17 was following this applicable public health guidance with respect to the use of PPE
                    18 and COVID-19 testing. Defendants have thus established that it has immunity under
                    19 the PREP Act as it relates to Plaintiffs claims relating to deficiencies in the use of PPE
                    20 or COVID-19 testing.
                    21 VII. THIS CASE RAISES IMPORTANT FEDERAL ISSUES GRANTING
                            FEDERAL QUESTION JURISDICTION OVER THE MATTER
                    22
                    23            49.       The healthcare community’s response to this pandemic was coordinated
                    24 at a national level by HHS, the CDC, the FDA and CMS, and entailed the issuance of
                    25 detailed directives to healthcare providers to identify and sequester infected patients,
                    26 which patients under investigation were to be tested, and the use of personal protective
                    27 equipment. All cases positive for COVID-19 were reported to the CDC, and initially

LEWIS               28 all testing was conducted solely through the CDC. This case involves issues of
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                              19
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 20 of 38 Page ID #:20




                     1 national importance related to Defendants’ response to a national public health state
                     2 of emergency, which has not been seen by this country in over a century. While
                     3 Plaintiffs do allege state causes of action, Plaintiffs claims relate to Defendants’
                     4 response to a national public health state of emergency, which has not been seen by
                     5 this Country in over a century.
                     6            50.       The federal courts have a substantial interest in determining the
                     7 application of the PREP Act in this matter. The PREP Act and its triggering immunity,
                     8 has been invoked in exceptionally rare circumstances since it was enacted in 2005.
                     9 The PREP Act and HHS Secretary’s declarations confer a broad and sweeping
                    10 immunity to individuals and entities fighting the COVID-19 pandemic during this
                    11 declared state of emergency. The unique character of the COVID-19 virus as well as
                    12 its high communicability, required HHS to set forth an expansive declaration covering
                    13 broad categories of measures to fight the pandemic including COVID-19 testing and
                    14 PPE, all of which require interpretation as to the scope and application. Thus, there
                    15 can be no doubt that there is a substantial and compelling interest for the PREP Act
                    16 and the Secretary’s declaration to be interpreted by the Federal Courts. Moreover, the
                    17 Federal Court is uniquely and properly positioned to interpret Congressional intent
                    18 and interests of the federal government.
                    19            51.       Federal jurisdiction is further appropriate as the state action “arises
                    20 under” federal law and raises a substantial federal issue, actually disputed and
                    21 substantial. See Grable & Sons Metal Prods. v. Darue Eng’g & Mfg., 545 U.S. 308
                    22 (2005). In Grable, the Supreme Court set forth a two-step process for determining
                    23 whether a state law claim “arises under” federal law. First, the state law claim must
                    24 “necessarily raise a stated federal issue, actually disputed and substantial.” Id. at 312.
                    25 Second, federal courts must be able to entertain state law claims “without disturbing
                    26 a congressionally approved balance of state and federal judicial responsibilities.”
                    27 Gunn v. Minton, 568 U.S. 251, 258 (2013) (citing Grable, 545 U.S., at 313-14). The

LEWIS               28 claims here satisfy both prongs of the test for claims “arising under” federal law
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                               20
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 21 of 38 Page ID #:21




                     1 established by the Supreme Court under Grable. Further, the federal court in retaining
                     2 jurisdiction would not disturb the balance of state and federal responsibilities. Id.
                     3            52.       The PREP Act immunity in this action completely preempts all state law
                     4 claims, and its applicability poses a “substantial federal issue,” which would serve to
                     5 clarify and determine vital issues of law concerning the public health of the citizens
                     6 of this country. The District Court, therefore, has original jurisdiction.
                     7            53.       Federal jurisdiction over Plaintiffs claims will not disturb federal-state
                     8 comity principles under Grable. As set forth by the Secretary in his Fourth Amended
                     9 Declaration: “Through the PREP Act, Congress delegated to me the authority to strike
                    10 the appropriate Federal-state balance with respect to particular Covered
                    11 Countermeasures through PREP Act declaration.” Moreover, the plain, statutory
                    12 language of the PREP Act expresses a strong federal interest and a clear intention to
                    13 supersede or preempt state control of the issues raised by Plaintiffs Complaint. (See
                    14 Defendants’ RFJN Exhibits 30-32.)
                    15            54.       Congress did not intend the application of PREP Act immunity to be
                    16 decided by state Courts. As such, this Court would not be disturbing or infringing on
                    17 any balance of state and Federal judicial responsibilities by retaining jurisdiction. To
                    18 the contrary, the plain language of the statute seeks to assert broad federal authority
                    19 over the issues arising under the Act, and seeks to eliminate all semblance of State
                    20 Court control. The Secretary’s Fourth Amended Declaration makes explicitly clear
                    21 that there is exclusive federal jurisdiction over lawsuits involving covered
                    22 countermeasures, and that this “federal jurisdiction” is essential to the uniform
                    23 provision of a national response to the COVID-19 pandemic and the PREP Act.
                    24 VIII. JURISDICTION EXISTS PURSUANT TO THE FEDERAL OFFICER
                             REMOVAL STATUTE (28 U.S.C. § 1442(A)(1)
                    25
                    26            55.       Removal is also proper under 28 U.S.C. § 1442(a)(1), which provides for
                    27 removal when Defendants are sued for acts undertaken at the direction of a federal

LEWIS               28 officer.
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                                21
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 22 of 38 Page ID #:22




                     1            56.       “Unlike the general removal statute, the federal officer removal statute
                     2 [Section 1442(a)] is to be ‘broadly construed’ in favor of a federal forum.” Durham v.
                     3 Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006) [noting the U.S.
                     4 Supreme Court has held the right of removal is “absolute” for conduct performed
                     5 under color of federal office, and “has insisted that the policy favoring removal
                     6 ‘should not be frustrated by a narrow, grudging interpretation of § 1442(a)(1).’”].
                     7            57.       The case is removable pursuant to Section 1442(a) because “(1)
                     8 Defendants are ‘persons’ within the meaning of the statute; (2) Plaintiffs claims are
                     9 based upon Defendants’ conduct ‘acting under’ the United States, its agencies, or its
                    10 officers as members of the nation’s critical infrastructure; (3) Plaintiffs claims are ‘for,
                    11 or relating to’ an act under color of federal office; and (4) Defendants raise a colorable
                    12 federal defense to the Plaintiffs claims.” Stirling v. Minasian, 955 F.3d 795 (9th Cir.
                    13 2020). All requirements for removal under § 1442(a)(1) are satisfied here.
                    14            58.       Defendants are “persons” under the federal officer removal statute
                    15 pursuant to Section 1442(a)(1). Goncalves v. Rady Children’s Hosp. Los Angeles, 865
                    16 F.3d 1237, 1245 (9th Cir. 2017); 1 U.S.C. § 1 [word “person” includes corporations,
                    17 companies, associations, firms, partnerships, societies, and joint stock companies, as
                    18 well as individuals].
                    19            59.       The “acting under” requirement, like the federal removal statute overall,
                    20 is to be “liberally construe[d]” to cover actions that involve “an effort to assist, or to
                    21 help carry out, the federal supervisor’s duties or tasks.” Goncalves v. Rady Children’s
                    22 Hosp. Los Angeles, 865 F.3d 1237, 1247 (9th Cir. 2017); Ruppel v. CBS Corp., 701
                    23 F.3d 1176, 1181 (7th Cir. 2012) quoting Watson v. Philip Morris Cos., Inc., 551 U.S.
                    24 142 (2007); see also Defender Ass'n of Phila. v. Johnson, 790 F.3d 457, 468 (3d Cir.
                    25 2015).
                    26            60.       To satisfy the second requirement (“acting under” a federal officer), “a
                    27 private persons actions ‘must involve an effort to assist, or to help carry out, the duties

LEWIS               28 or tasks of the federal superior.’” Watson v. Philip Morris Cos., 551 U.S. 142, 152
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                                22
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 23 of 38 Page ID #:23




                     1 (2007). Federal courts “have explicitly rejected the notion that a Defendant could only
                     2 be ‘acting under’ a federal officer if the complained-of conduct was done at the
                     3 specific behest of the federal officer or agency.” Papp v. Fore-Kast Sales Co., 842
                     4 F.3d 805, 813 (3d Cir. 2016). This requirement, too, is to be liberally construed.
                     5 Watson, 551 U.S., at 152.
                     6            61.       “[R]emoval by a ‘person acting under’ a federal officer must be
                     7 predicated upon a showing that the acts that form the basis for the state civil or
                     8 criminal suit were performed pursuant to an officer’s direct orders or to
                     9 comprehensive and detailed regulations. Cf. Bakalis v. Crossland Savings Bank, 781
                    10 F. Supp. 140, 144-145 (E.D.N.Y. 1991) (‘The rule that appears to emerge from the
                    11 case law is one of ‘regulation plus....’”) Ryan v. Dow Chemical Co., 781 F. Supp. 934,
                    12 947 (E.D.N.Y. 1992) “This control requirement can be satisfied by strong government
                    13 intervention and the threat that a Defendant will be sued in state court ‘based upon
                    14 actions taken pursuant to federal direction.’” See Fung v. Abex, Corp., 816 F. Supp.
                    15 569, 572 (N.D. Cal. 1992). The “acting under” requirement is met when Defendants
                    16 are acting pursuant to detailed and ongoing instructions from a federal officer. Winters
                    17 v. Diamond Shamrock Chem. Co., 149 F.3d. 387 (5th Cir. 1998).
                    18            62.       Prior to the current national pandemic, regulation of nursing homes was
                    19 very general in nature, requiring nursing homes to comply with certain quality of care
                    20 rules and regulations. See 42 U.S.C. § 1396r, 42 U.S.C. § 1395i-3 and 42 C.F.R. §
                    21 483.1 through 42 C.F.R. § 483.95. The CMS also delegated oversight responsibility
                    22 over these facilities to state surveyors, including the CDPH.
                    23            63.       In January, 2020, in response to the pandemic and the national state of
                    24 emergency, CMS and the CDC, began issuing extremely detailed and pervasive
                    25 directives to healthcare facilities as members of the nation’s critical infrastructure and
                    26 as part of the coordinated national effort to respond to and contain the COVID-19
                    27 pandemic. CDPH surveyors, contracted by CMS, were now supervising skilled

LEWIS               28 nursing facilities with respect to all aspects of infection control and the pandemic
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                               23
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 24 of 38 Page ID #:24




                     1 response and ensuring strict compliance with the CMS directives. The issuance of in
                     2 time and evolving guidance in response to a public health emergency was in contrast
                     3 to the role of CMS before the pandemic. Prior to the pandemic, the focus was on
                     4 ensuring compliance with existing regulations. However, throughout the pandemic,
                     5 CMS and CDPH as its agent, specifically instructed facilities to take or not take
                     6 particular clinical and operational actions in the absence of finding deficiencies that
                     7 would otherwise require the facility to develop its own plan of correction. These
                     8 directives included the following:
                     9                      A.   Early directives to skilled nursing facilities focused on monitoring
                    10   residents and staff for symptoms and protecting healthcare providers from infection
                    11   due to contact with symptomatic patients. Facilities were advised to adhere to
                    12   standards for infection prevention and take steps to prepare for COVID-19.
                    13                      B.   In January and February, 2020, the CDC issued a number of health
                    14   updates regarding COVID-19, as well as criteria to guide the evaluation and testing
                    15   of patients under investigation (“PUI”) for COVID-19. Healthcare providers were
                    16   advised to identify PUI based on clinical features, travel to an affected geographic
                    17   region and contact with a person confirmed to have tested positive for COVID-19.
                    18   Persons meeting the PUI criteria were to be tested and healthcare providers were
                    19   advised to immediately notify their local or state health department in the event they
                    20   were evaluating a PUI. State health departments in turn were instructed to
                    21   immediately contact the CDC and complete a PUI case investigation form. Initially
                    22   COVID-19 testing was conducted solely through the CDC. The CDC also instructed
                    23   healthcare providers to use standard, contact and airborne precautions when
                    24   interacting with PUI. (See January 8, 2020, CDC Health Update Outbreak of
                    25   Pneumonia of Unknown Etiology (PUE) in Wuhan China, a true and correct copy of
                    26   which is attached to Defendants’ RFJN as Exhibit 11; January 17, 2020 CDC Interim
                    27   Infection Prevention and Control Recommendations for Patients with Known or

LEWIS               28   Patients Under Investigation for 2019 Novel Coronavirus (2019-n-coV) in a
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                               24
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 25 of 38 Page ID #:25




                     1   Healthcare Setting, a true and correct copy of which is attached to Defendants’ RFJN
                     2   as Exhibit 12; January 24, 2020 CDC Interim Infection Prevention and Control
                     3   Recommendations for Patients with Known or Patients Under Investigation for 2019
                     4   Novel Coronavirus (2019-n-coV) in a Healthcare Setting, a true and correct copy of
                     5   which is attached to Defendants’ RFJN as Exhibit 13.)
                     6                      C.   On February 1, 2020, the CDC issued an “Update and Interim
                     7   Guidance on the Outbreak of 2019 Novel Coronavirus” to provide further instruction
                     8   to healthcare providers regarding 2019-nCoV 2019 (the 2019 Novel Coronavirus,
                     9   now known as COVID-19). This instruction was part of the “ongoing US public
                    10   health response . . . to identify and contain [the] outbreak and prevent sustained
                    11   spread of 2019-nCoV in the United States” and addressed infection prevention and
                    12   control specific to 2019-nCoV. [Emphasis added.] The CDC noted that the first
                    13   United States case was identified on January 21, 2020, and had recently traveled from
                    14   Wuhan, China. The CDC provided updated directives related to screening of patients
                    15   in healthcare facilities, and coordination with local health departments for testing and
                    16   reporting of results. The Update set forth the criteria for assessing patients for
                    17   COVID-19. Persons with a confirmed or suspected COVID-19 infection who were
                    18   hospitalized were to be evaluated and cared for in a private room with the door closed,
                    19   ideally an airborne infection isolation room. (See February 1, 2020 CDC Health
                    20   Update and Interim Guidance on the Outbreak of 2019 Novel Coronavirus (2019-n-
                    21   coV), a true and correct copy of which is attached to Defendants’ RFJN as Exhibit
                    22   14.)
                    23                      D.   In January and February, the California Department of Public
                    24 Health (“CDPH”) issued a number of All Facilities Letters (AFLs) communicating
                    25 directives issued by the CDC with respect to identification of PUI and infection
                    26 prevention and control. (See AFL20-09, 20-10, 20-11, 20-13, and 20-15, true and
                    27 correct copies of which are attached collectively to Defendants’ RFJN as Exhibit 15.)

LEWIS               28
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                             25
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 26 of 38 Page ID #:26




                     1                      E.   On February 6, 2020, CMS began preparing healthcare facilities
                     2 for the national response to the emerging 2019 Novel Coronavirus by issuing a
                     3 Memorandum to State Survey Agency Directors (i.e., CDPH”). The memo directed
                     4 healthcare providers to adhere to CDC directives regarding the use of standard, contact
                     5 and airborne precautions when interacting with PUI and advised facilities to have PPE
                     6 measures and protocols in place. (See February 6, 2020 CMS Memorandum QSO 20-
                     7 09-ALL, a true and correct copy of which is attached to Defendants’ RFJN as Exhibit
                     8 16.)
                     9                      F.   On February 28, 2020, the CDC issued a Health Update and
                    10 Interim Guidance on the Outbreak of 2019 Novel Coronavirus (COVID-19) for
                    11 healthcare providers. The Update noted that, to date, there had been limited spread
                    12 in the United States. As of February 26, 2020, there were a total of 61 cases in the
                    13 country, 46 of whom were repatriated person from high-risk settings. The CDC again
                    14 included criteria to guide the evaluation and testing of patients under investigation
                    15 (“PUI”) for COVID-19. This update further instructed that patients with fever and
                    16 signs/symptoms of lower respiratory illness without an alternative explanatory
                    17 diagnosis and no identified source of exposure to the list of those who should be tested.
                    18 At this time, testing was being performed at state public health laboratories and the
                    19 CDC. (See February 28, 2020 CDC Health Update and Interim Guidance on Outbreak
                    20 of Coronavirus Disease 2019 (COVID-19), a true and correct copy of which is
                    21 attached to Defendants’ RFJN as Exhibit 17.)
                    22                      G.   On or about March 3, 2020, the CDC issued “Strategies to Prevent
                    23   the Spread of COVID-19 in Long-Term Care Facilities (LTCF).” This publication,
                    24   issued specifically to facilities like Asistencia Villa, reiterated that standard, contact
                    25   and droplet precautions with eye protection were to be used in the care of residents
                    26   with an undiagnosed respiratory infection. Facilities were advised to make PPE,
                    27   including facemasks, eye protection, gowns and gloves available immediately outside

LEWIS               28   the resident’s room and to post signs on the door or wall outside the room of the
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                              26
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 27 of 38 Page ID #:27




                     1   residence to clearly describe the type of precautions needed and the required PPE.
                     2   (See CDC “Strategies to Prevent the Spread of COVID-19 in Long-Term Care
                     3   Facilities (LTCF), a true and correct copy of which is attached to Defendants’ RFJN
                     4   as Exhibit 18.)
                     5                      H.    On March 3, 2020, CDPH communicated, via its All Facilities
                     6   Letters, information contained in the CDC February 28, 2020 Interim Guidance and
                     7   the CDC’s March 3, 2020 guidance to long term care facilities in AFL 20-17. (See
                     8   CDPH AFL 20-17, a true and correct copy of which is attached to Defendants’ RFJN
                     9   as Exhibit 19.)
                    10                      I.    On March 4, 2020, CMS issued a Memorandum to State Survey
                    11   Agency Directors regarding Infection Control and Prevention of Coronavirus Disease
                    12   2019 (COVID-19) in nursing homes. The State Survey Agency, as agent for CMS,
                    13   was also responsible for disseminating the contents of the QSO memo to the States’
                    14   nursing homes. Facilities were told to screen visitors for international travel,
                    15   symptoms of respiratory infection, and contact with someone with or under
                    16   investigation for COVID-19, and to restrict entry of visitors who meet these criteria.
                    17   Facilities were advised to screen staff for the criteria as well, and that staff who meet
                    18   the criteria should not report to work. The CMS instructions also included directions
                    19   as to when to transfer a resident with a suspected or confirmed COVID-19 infection
                    20   to a hospital, and under what conditions a nursing home may accept patients
                    21   diagnosed with COVID-19. CMS advised facilities to follow the available CDC
                    22   guidance regarding infection prevention and control. (See CMS Memo QSO 20-14-
                    23   NH, a true and correct copy of which is attached to Defendants’ RFJN as Exhibit 20.)
                    24                      J.    On March 8, 2020, the CDC issued further Updated Guidance on
                    25   Evaluating and Testing Persons for Coronavirus Disease 2019 (COVID-19). The
                    26   CDC advised that with the expanding spread of COVID-19, additional areas of
                    27   geographic risk were being identified and the criteria for considering testing were

LEWIS               28   being updated to reflect this spread. The Update indicated that additional COVID-19
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                              27
ATTORNEYS AT LAW                             DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 28 of 38 Page ID #:28




                     1   testing was becoming available in clinical laboratories and the CDC had been
                     2   specifically directing which persons could be tested. (See March 8, 2020, the CDC
                     3   issued further Updated Guidance on Evaluating and Testing Persons for Coronavirus
                     4   Disease 2019 (COVID-19), a true and correct copy of which is attached to
                     5   Defendants’ RFJN as Exhibit 21.)
                     6                      K.   On March 10, 2020, the CDC issued Interim Infection Prevention
                     7   and Control Recommendations for Patients with Suspected or Confirmed Coronavirus
                     8   Disease 2019 (COVID-19) in Healthcare Settings. The publication reiterated the
                     9   directive regarding use of standard and transmission-based precautions, and directed
                    10   healthcare providers who enter the room of a patient with known or suspected COVID-
                    11   19 to adhere to standard precautions and use a respirator or facemask, gown, gloves
                    12   and eye protection. The CDC advised that patients with known or suspected COVID-
                    13   19 should be cared for in a single-person room with the door closed. Airborne infection
                    14   isolation rooms were to be reserved for patients undergoing aerosol generating
                    15   procedures. This CDC publication also noted that “[m]ajor distributors in the United
                    16   States have reported shortages of PPE, specifically N95 respirators, facemask and
                    17   gowns.” Based on a local and regional shortages of PPE, the CDC advised that
                    18   facemasks were an acceptable alternative when the supply chain of respirators cannot
                    19   meet the demand. Facilities were instructed to prioritize respirators for situations
                    20   where respiratory protection is most important. The CDC further advised that in the
                    21   event of a shortage of medical gowns, gowns should also be prioritized for aerosol
                    22   generating procedures. (See March 10, 2020, the CDC issued Interim Infection
                    23   Prevention and Control Recommendations for Patients with Suspected or Confirmed
                    24   Coronavirus Disease 2019 (COVID-19) in Healthcare Settings a true and correct copy
                    25   of which is attached to Defendants’ RFJN as Exhibit 22.)
                    26                      L.   On March 10, 2020, CMS issued a Memorandum providing an
                    27   update regarding the PPE recommendations issued by the CDC on March 10. (See

LEWIS               28
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                             28
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 29 of 38 Page ID #:29




                     1   CMS Memo QSO 20-17-ALL a true and correct copy of which is attached to
                     2   Defendants’ RFJN as Exhibit 23.)
                     3                      M.   On March 11, 2020, CDPH issued an All Facilities Letter notifying
                     4   long-term care facilities of the latest CDC and CMS directives for infection control
                     5   and prevention and the March 4, 2020 visitation restrictions issued by CMS. (See
                     6   CDPH AFL 20-22, a true and correct copy of which is attached to Defendants’ RFJN
                     7   as Exhibit 24.)
                     8                      N.   On March 13, 2020, President Trump declared the COVID-19
                     9   outbreak a national emergency. Following this proclamation, the CDC and CMS took
                    10   swift action to waive restrictions and expand capacity for healthcare providers and
                    11   suppliers to coordinate the national response to the nationally declared state of
                    12   emergency. On March 13, 2020, CMS issued revised infection control and prevention
                    13   directives for nursing homes to prevent the transmission of COVID-19. In the Memo,
                    14   facilities were ordered to restrict visitation of all visitors and non-essential health care
                    15   personnel, cancel communal dining and all group activities, implement active
                    16   screening of residents and staff for fever and respiratory symptoms, and screen all staff
                    17   at the beginning of their shift for fever and respiratory symptoms. Facilities were
                    18   ordered to continue to follow applicable CDC guidelines. (See CMS Memo QSO 20-
                    19   14-NH a true and correct copy of which is attached to Defendants’ RFJN as Exhibit
                    20   25.)
                    21                      O.   On March 17, 2020, the CDC issued documents containing
                    22   instructions to optimize the supply of PPE such as eye protection, isolation gowns,
                    23   N95 respirators and face masks. For facilities in contingency capacity, the CDC
                    24   advised that extended use of facemasks should be implemented and that the use of
                    25   facemasks should be restricted for use by healthcare providers rather than patients
                    26   for source control. During crisis capacity, facilities were to prioritize facemasks for
                    27   use during activities where prolonged face-to-face or close contact with a potentially

LEWIS               28   infectious patient is unavoidable, exclude healthcare providers at higher risk for
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                              29
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 30 of 38 Page ID #:30




                     1   severe illness from COVID-19 from contact with known or suspected COVID-19
                     2   patients, use a face shield with no mask, and in settings where facemasks were not
                     3   available, use homemade masks. In the document pertaining to optimizing the use of
                     4   N95 respirators, the CDC advised that (1) if the healthcare provider was to remain 6
                     5   feet away from a symptomatic patient, no facemask or N95 respirator was required;
                     6   (2) if the healthcare provider was to be within 3 to 6 feet of a symptomatic patient, a
                     7   facemask should be used; and (3) if the healthcare provider was to be within 3 feet
                     8   of a symptomatic patient including providing direct patient care, an N95 respiratory
                     9   should be used if available. When an N95 respirator was not available, healthcare
                    10   providers were instructed to wear a surgical mask and exclude healthcare providers
                    11   at higher risk from severe illness from contact with an infectious patient. (True and
                    12   correct copies of these documents are attached collectively to Defendants’ RFJN as
                    13   Exhibit 26.)
                    14                      P.   On March 20, 2020, CMS issued a memo entitled Prioritization of
                    15   Survey Activities. In the memo, CMS advised that CMS surveyors would be
                    16   conducting targeted infection control surveys of providers identified in collaboration
                    17   with the CDC and the HHS Assistant Secretary for Preparedness and Response to
                    18   ensure providers are implementing actions to protect the health and safety of
                    19   individuals to respond to the COVID-19 pandemic. A skilled facility would be
                    20   subject to citation, and fines for failure to implement the directives from CMS.
                    21   Thus, the directives from CMS (which followed and instructed facilities to follow
                    22   the CDC guidance) were truly mandates, not recommendations. (See CMS Memo
                    23   QSO 20-20-ALL, a true and correct copy of which is attached to Defendants’ RFJN
                    24   as Exhibit 27.)
                    25                      Q.   On March 21, 2020, the CDC issued further guidance specifically
                    26 aimed at long term care facilities entitled “Preparing for COVID-19: Long-term Care
                    27 Facilities Nursing Homes.” In this publication, nursing homes were advised to

LEWIS               28 restrict visitation, restrict all volunteers and nonessential healthcare personnel,
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                             30
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 31 of 38 Page ID #:31




                     1 cancel group activities and communal dining, implement active screening of
                     2 residents and healthcare providers for fever and respiratory symptoms, and make
                     3 PPE available in areas where resident care is provided and place a trash can near the
                     4 exit inside the resident’s room so staff can discard PPE prior to exiting. The CDC
                     5 further directed that “residents with known or suspected COVID-19 do not need to
                     6 be placed in an airborne infection isolation room (AIIR) but should ideally be placed
                     7 in a private room with their own bathroom. Room sharing might be necessary if there
                     8 are multiple residents with known or suspected COVID-19. As roommates of
                     9 symptomatic residents might already be exposed, it is generally not recommended
                    10 to separate them in this scenario.” (See March 21, 2020, CDC publication entitled
                    11 “Preparing for COVID-19: Long-term Care Facilities Nursing Homes,” a true and
                    12 correct copy of which is attached to Defendants’ RFJN as Exhibit 28.)
                    13                      R.   On April 2, 2020, CMS issued new instructions directed towards
                    14 long-term care facilities to “mitigate the spread” of COVID-19. CMS noted that
                    15 “[l]ong-term care facilities are a critical component of America’s healthcare
                    16 system…In recent weeks, CMS and CDC, at President Trump’s direction have worked
                    17 together to swiftly issue unprecedented targeted direction to the long-term care facility
                    18 industry, including a general prohibition of visitors implemented on March 13, 2020,
                    19 as well as strict infection control and other screening recommendations.” CMS and the
                    20 CDC were providing “critical, needed leadership for the Nation’s long-term care
                    21 facilities to prevent further spread of COVID-19” and that long term care facilities
                    22 were to immediately implement symptom screening for all persons (residents, staff,
                    23 visitors, outside healthcare workers, vendors, etc.) entering a long term care facilities.
                    24 Facilities were ordered to specifically ask about COVID-19 symptoms and to check
                    25 the temperature of all visitors, as well as limit access points and ensure that all
                    26 accessible entrances have a screening station. Every resident was also to be assessed
                    27 for symptoms and have their temperature checked every day, and patients and

LEWIS               28 residents entering facilities screened for COVID-19 through testing, if available. CMS
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                             31
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 32 of 38 Page ID #:32




                     1 ordered facilities to ensure all staff are using appropriate PPE when interacting with
                     2 residents to the extent PPE is available and per CDC guidance on the conservation of
                     3 PPE. CMS further directed long term care facility staff to wear a facemask while in
                     4 the facility for the duration of the state of emergency, to wear full PPE for the care of
                     5 any resident with known or suspected COVID-19, and if COVID-19 transmission
                     6 occurs in the facility, healthcare personnel were to wear full PPE in the care of all
                     7 residents irrespective of COVID-19 diagnosis and symptoms. Further, to avoid
                     8 transmission within long-term care facilities, the facilities were advised to use separate
                     9 staffing teams for COVID-19 positive residents to the best of their ability, and to work
                    10 with State and local leaders to designate separate facilities or units within a facility to
                    11 separate COVID-19 negative residents from COVID-19 positive residents and
                    12 individuals with unknown COVID-19 status. (A true and correct copy of this April 2,
                    13 2020 CMS Directive is attached to Defendants’ RFJN as Exhibit 29.)
                    14            64.       Through the federal directives issued by the CDC, CMS, and the CDPH
                    15 surveyors contracted by CMS, federal authorities were making the operational
                    16 decisions as it related to the clinical pandemic response in skilled nursing facilities.
                    17 Facilities were ordered to restrict visitation, cancel communal dining, implement active
                    18 screening and staff for fever and respiratory symptoms, screen staff at the beginning
                    19 of their shift for fever and respiratory symptoms and actively take their temperature
                    20 and document the absence of shortness of breath and any new or change in cough and
                    21 sore throat. Facilities were instructed on which patients and staff to test for COVID-
                    22 19, under what circumstances to use and how to conserve PPE, when to permit staff
                    23 who had COVID-19 to return to work, and how to handle the isolation of residents
                    24 infected with COVID-19 and those under investigation for COVID-19.
                    25            65.       These very detailed clinical directives and instructions represented a
                    26 marked departure from the regulatory structure which existed before the pandemic.
                    27 Moreover, as acknowledged by HHS in the Fourth Amended Declaration: “COVID-

LEWIS               28 19 is an unprecedented global challenge that requires a whole-of-nation response that
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                               32
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 33 of 38 Page ID #:33




                     1 utilizes federal, state and local-distribution channels as well as private-distribution
                     2 channels [for the provision of covered countermeasures].” (See page 12 of
                     3 Defendants’ RFJN Exhibit 5.)
                     4            66.       This oversight is analogous to Fields v. Brown, No. 6:20-cv-00475, 2021
                     5 WL 510620 at *3 (E.D. Tex. Feb. 11, 2021), which held that a Tyson Foods
                     6 meatpacking facility was “acting under” the direction of a federal officer because
                     7 Tyson Foods “exhibited ‘an effort to help assist, or carry out, the duties and tasks’” of
                     8 the federal government by “working directly with the Department of Agriculture and
                     9 the [Food Safety and Inspection Service] to guarantee that there was an adequate food
                    10 supply” during the COVID-19 pandemic.
                    11            67.       At all relevant times Defendants, as part of the nation’s critical
                    12 infrastructure, were acting at the specific direction of federal authorities to address the
                    13 on-going federal effort and national state of emergency to contain the COVID-19
                    14 pandemic, and prevent the spread of the virus. All actions taken by Defendants in
                    15 preparation for and response to the COVID-19 pandemic were taken in that critical
                    16 role “in an effort to assist, or help carry out, the duties or tasks” as ordered by the CDC
                    17 and CMS, and CDPH surveyors (per the contract with CMS), and performed pursuant
                    18 to the direct orders and comprehensive and detailed directives issued by these
                    19 agencies. Defendants were acting at the direction of the federal government to prevent,
                    20 treat and contain COVID-19 at the facility and in its care and treatment of Ms. Risner.
                    21            68.       In addition, the federal government enlisted senior nursing communities
                    22 in its efforts to fulfill the government’s task of ensuring that facilities such as
                    23 Asistencia Villa could assist in the safe transfer and admission of patients between
                    24 healthcare facilities during an unprecedented national crisis. Therefore, Defendants at
                    25 all relevant times acted “to assist, or to help carry out, the duties or tasks of the federal
                    26 superior,” by helping the federal government “fulfill other basic governmental tasks”
                    27 that otherwise “the Government itself would have had to perform.” Watson v. Philip

LEWIS               28 Morris Cos., 551 U.S. 142, 152 (2007).
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                               33
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 34 of 38 Page ID #:34




                     1            69.       Defendants can also establish a causal nexus between Plaintiffs’ claims
                     2 and the actions it took were under federal direction. Winters v. Diamond Shamrock
                     3 Chemical Co., 149 F.3d 387, 398 (5th Cir. 1998). Here, Plaintiffs allege that due to
                     4 the wrongful acts and omissions of Defendants, Ms. Risner became infected with
                     5 COVID-19 during her residency at Asistencia Villa, and died on May 13, 2020.
                     6 (Exhibit A, ¶¶ 29-30, 41-52, 49-51, 57-61, 66-67, 71, 73-74, 80, 85, 88.) Defendants’
                     7 response to the COVID-19 pandemic as it relates to the claims of Plaintiffs (i.e., the
                     8 care and treatment of Ms. Risner ) was directly related to the orders and directives
                     9 issued to it as members of the nation’s critical infrastructure by the federal
                    10 government. There is a clear causal nexus between the claims against Defendants and
                    11 the actions taken by Defendants in that role at the direction of the federal government
                    12 including, but not limited to, the direction of CDC, CMS, as well as by representatives
                    13 of CDPH, the State Survey Agency acting under contract with CMS, with respect to
                    14 the response to the pandemic at the facility and the administration of care to Ms.
                    15 Risner. The nexus element is therefore met as Defendants were following the
                    16 orders/directives of CMS with regard to infection control, COVID-19 testing and the
                    17 use of PPE as part of the nation’s critical infrastructure.
                    18            70.       To avoid any      doubt on these points, the Secretary amended the
                    19 Declaration Under the Public Readiness and Emergency Preparedness Act for Medical
                    20 Countermeasures Against COVID-19 and Republication of the Declaration, 85 Fed.
                    21 Reg. 79190 for the fifth time on January 28, 2021, a sixth time on February 16, 2021,
                    22 and a seventh time on March 11, 2021, confirming in all three amendments that the
                    23 PREP Act is a complete preemption statute. See 86 Fed. Reg. at 7874, Defendants’
                    24 RFJN Exhibits 30, 33, and 34.
                    25            71.       At all relevant times, Defendants in the present action, in its preparation
                    26 and response to the COVID-19 outbreak, were acting at the specific instruction and
                    27 oversight of the federal government, specifically the HHS, CMS, and CDC in

LEWIS               28 responding to a federal effort to address the ongoing national state of emergency.
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                                 34
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 35 of 38 Page ID #:35




                     1 Defendants’ actions were taken “in an effort to assist, or to help carry out, the duties
                     2 or tasks” dictated by the CDC and CMS in responding to the COVID-19 pandemic.
                     3            72.       Defendants’ actions and conduct were taken due to unprecedented and
                     4 “strong government intervention” which went beyond the “mere auspices of federal
                     5 direction.” See Fung v. Abex Corp., 816 F. Supp. 569, 572 (N.D. Cal. 1992).
                     6            73.       Defendants were acting specifically at the direction and under the
                     7 supervision of the United States government with respect to various countermeasures
                     8 implemented to prevent and treat the COVID-19 virus, including following evolving
                     9 and specific guidelines from CMS and CDC with respect to: (1) infection control
                    10 policies and procedures; (2) PPE procurement; (3) PPE allocation; (4) admission and
                    11 discharge of residents; (5) managing visitors and outside persons, (6) staffing
                    12 allocation and retention; (7) isolation protocols and management, among multiple
                    13 additional directives. Thus, Defendants’ response to the COVID-19 outbreak as it
                    14 relates to Ms. Risner was directly related to what they were asked to do by the federal
                    15 government.
                    16            74.       Defendants also meet the requirement to assert colorable federal
                    17 defenses. For purposes of removal, the defense must be “colorable” and need not be
                    18 “clearly sustainable” as the purpose for the removal statue is to secure the validity of
                    19 the defense may be tried in federal court. Willingham v. Morgan, 395 U.S. 402, 407
                    20 (1969). The colorable federal defense element is met where Defendants allege their
                    21 actions were justified as Defendants were complying with federal directives with
                    22 respect to the alleged wrongful acts. See Venezia v. Robinson, 16 F.3d 209, 212 (7th
                    23 Cir. 1994); and Mesa v. California, 489 U.S. 121, 126-127. See also Rural
                    24 Community Workers Alliance v. Smithfield Foods, Inc., No. 5:20-CV-06063-DGK
                    25 2020 WL 2145350 (W.D. Mo. May 5, 2020) finding that compliance with federal
                    26 guidelines aimed to protect employees from COVID-19 exposure served as a defense
                    27 to civil liability. Here, Defendants were complying with Federal directives and

LEWIS               28
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                             35
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 36 of 38 Page ID #:36




                     1 regulations issued by CMS, the CDC, and CDPH, the CMS contracted state
                     2 surveyors, in responding to all aspects of the COVID-19 pandemic.
                     3            75.       As a colorable defense, Defendants also assert an immunity defense
                     4 under the PREP Act as set forth at 42 U.S.C. 247d-6d(a)(1), which provides
                     5 Defendants with immunity, as “covered persons,” from “suit and liability under
                     6 Federal and State law with respect to all claims for loss caused by, arising out of,
                     7 relating to, or resulting from the administration to or the use by an individual of
                     8 covered countermeasure” provided there has been a declaration issued by the
                     9 Secretary of HHS with respect to such countermeasure, which was issued on March
                    10 10, 2020 with regard to the COVID-19 pandemic. (See Defendants’ RFJN Exhibit 2).
                    11            76.       Plaintiffs Complaint alleges that Defendants failed to prevent Ms. Risner
                    12 from contracting COVID-19. Plaintiffs claim relate to Defendants’ administration
                    13 and/or use of covered countermeasures and qualified pandemic products, including
                    14 PPE, and COVID-19 testing kits, used to diagnose, mitigate, prevent, treat or cure
                    15 COVID-19 or to limit the harm COVID-19 might otherwise cause–and therefore falls
                    16 under the PREP Act. Thus, the claims fall under the PREP Act, triggering Defendants’
                    17 immunity from liability for the claims in this action.
                    18 IX.        NO WAIVER
                    19            77.       Nothing in this Notice of Removal shall be interpreted as a waiver or
                    20 relinquishment of Defendants’ right to petition the court to compel arbitration or assert
                    21 any defense or affirmative matter including, without limitation, the defenses of (1)
                    22 lack of jurisdiction over a person; (2) improper venue; (3) insufficiency of process;
                    23 (4) insufficiency of service of process; (5) failure to state a claim; or (6) any other
                    24 procedural or substantive defense available under state or federal law.
                    25            78.       Removal to federal court is proper in this case and the undersigned
                    26 counsel for Defendants have read the foregoing and signs this Notice of Removal
                    27 pursuant to Fed. R. Civ. P. 11, as required by 28 U.S.C. § 1446(a).

LEWIS               28
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                                36
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 37 of 38 Page ID #:37




                     1            WHEREFORE, Defendants respectfully remove this action from the Superior
                     2 Court of California, County of San Bernardino, to this Court pursuant to 28 U.S.C. §§
                     3 1331, 1441, and 1446, and provides Plaintiffs of notice of same. Should any question
                     4 arise as to the propriety of this removal, Defendants respectfully request an
                     5 opportunity to provide further briefing and oral argument.
                     6 DATED: August 5, 2021                          LEWIS BRISBOIS BISGAARD & SMITH LLP
                     7                                           By: /s/ Rita R. Kanno
                                                                     Kathleen M. Walker
                     8                                               Lann G. McIntyre
                                                                     Rita R. Kanno
                     9                                               Attorneys for Defendants
                                                                     SILVERSCREEN HEALTHCARE INC. dba
                    10                                               ASISTENCIA VILLA REHABILITATION AND
                                                                     CARECENTERandDIANEMACHAIN
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD
& SMITH LLP
                         4822-8098-8404.1                             37
ATTORNEYS AT LAW                            DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                   Case 5:21-cv-01319-JGB-SP Document 1 Filed 08/05/21 Page 38 of 38 Page ID #:38




                     1                               CERTIFICATE OF SERVICE
                                                 Risner, et al. v. Cal-Red Facility, LLC, et al.
                     2                               USDC-Central District, Case No.
                     3 STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
                     4       At the time of service, I was over 18 years of age and not a party to the action.
                       My business address is 550 West C Street, Suite 1700, San Diego, CA 92101. I am
                     5 employed in the office of a member of the bar of this Court at whose direction the
                       service was made.
                     6
                             On August 5, 2021, I served the following document:
                     7
                       DEFENDANTS’ NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                     8 PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442 AND 1446
                     9         I served the document on the following persons at the following address
                         (including a fax number and email addresses, if applicable):
                    10
                          Allen R. Oghassabian                            Tel: 800.800.0000
                    11    Christian R. Oliver                             Fax: 888.800.7050
                          The Barnes Firm, LC                             Email:
                    12    655 W. Broadway, Suite 940
                          San Diego, CA 92101                             allen.oghassabian@thebarnesfirm.com
                    13    Attorney for Plaintiffs                         christian.oliver@thebarnesfirm.com
                    14
                    15            The document was served by the following means:
                        (BY COURT’S CM/ECF SYSTEM) The document was served by CM/ECF
                    16 (excluding  those not registered for CM/ECF who were served by mail or email, if
                    17 applicable).

                    18   (BY ELECTRONIC TRANSMISSION ONLY) Only by emailing the document
                       to the persons at the email addresses listed above based on notice provided on March
                    19 16,  2020 that, during the Coronavirus (COVID-19) pandemic, this office will be
                       working remotely, not able to send physical mail as usual, and is therefore using only
                    20 electronic  mail. No electronic message or other indication that the transmission was
                       unsuccessful was received within a reasonable time after the transmission.
                    21        I declare under penalty of perjury under the laws of the United States of America
                    22 that the foregoing is true and correct.

                    23 Dated: August 5, 2021                             /s/ Kimberly Dammeyer
                                                                          Kimberly Dammeyer
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD                 4822-8098-8404.1
& SMITH LLP
ATTORNEYS AT LAW                                          CERTIFICATE OF SERVICE
